Citation Nr: 0104919	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  95-02 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date earlier than January 14, 
1991, for the grant of a 100 percent schedular evaluation for 
undifferentiated-type schizophrenia with post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, attorney


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to July 
1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1997 rating decision of the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO).

(The issue of whether the apportionment of the veteran's 
disability compensation benefits in the amount of $112 per 
month beginning on May 1, 1994, on behalf of the veteran's 
minor child, DMD, is proper is the subject of a separate 
Board decision.)


REMAND

In the May 1997 rating decision on appeal, the RO granted a 
100 percent evaluation for undifferentiated-type 
schizophrenia with PTSD and assigned an effective date of 
September 18, 1996.  The veteran appealed the effective date 
assigned for the 100 percent evaluation.  In March 1998, the 
Board granted an earlier effective date of January 14, 1991, 
for the 100 percent evaluation.  The veteran appealed the 
issue of an earlier effective date assigned by the Board to 
the United States Court of Appeals for Veterans Claims (the 
Court).

The parties filed a joint motion for remand in August 1999, 
which the Court granted that same month.  In the motion, the 
parties determined that the Board was improper in only 
reviewing the evidence of record that was dated one year 
prior to the veteran's claim for an increase in benefits, 
here January 14, 1991, citing Hazan v. Gober, 10 Vet. 
App. 511 (1997).  The parties stated that based on the 
holding in Hazan, the Board should have considered all the 
evidence of record in determining whether an earlier 
effective date was warranted.

In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court held 
that before the Board addresses in a decision a question that 
has not been addressed by the RO, it must consider whether 
the claimant has been given adequate notice of the need to 
submit evidence or argument, an opportunity to submit such 
evidence or argument, an opportunity to address the question 
at a hearing, and whether the claimant has been prejudiced by 
being denied those opportunities.  Here, the Board is 
considering the issue on a different basis than that 
considered by the RO.  The Board finds that the RO must have 
an opportunity to develop and adjudicate the effective date 
of the 100 percent evaluation based upon all the evidence of 
record, as held in Hazan, supra.

The Board notes that during the appeal, the rating criteria 
for evaluating psychoneurotic disorders changed in February 
1988 and in November 1996.  The United States Court of 
Appeals for Veterans Claims (the Court) has held that when a 
regulation changes after a claim has been filed but before 
the appeal process has been completed, the version most 
favorable to claimant will apply.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  Therefore, the RO should consider 
the various criteria involved in adjudicating the veteran's 
claim.

Additionally, under 38 U.S.C.A. § 5110(b) (2) (West 1991), it 
states that the effective date of an award of increased 
compensation shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date.  In 
other words, the assignment of a particular evaluation should 
be based upon the facts surrounding a veteran's claim, here a 
claim for an effective date earlier than January 14, 1991, 
for a 100 percent evaluation, and whether the evidence would 
support such an award.  See Meeks v. West, 216 F.3d 1363, 
1367 (Fed. Cir. 2000).  

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent Court decisions that are 
subsequently issued also should be 
considered.

2.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (the Court).  The Court 
has stated that compliance by the Board 
or the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

3.  Thereafter, the RO should readjudicate 
the veteran's claim of entitlement to an 
effective date earlier than January 14, 
1991, for the grant of a 100 percent 
schedular evaluation for undifferentiated-
type schizophrenia with PTSD, to include 
consideration of the holdings in Karnas 
and Meeks, both supra.  

If the benefit sought on appeal remains denied, the veteran 
and his representative, if any, should be provided with a 
supplemental statement of the case.  The supplemental 
statement of the case must contain notice of all relevant 
actions taken on the veteran's VA claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

